Citation Nr: 1402057	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, in pertinent part, denied service connection for a bilateral hearing loss disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability based on in-service noise exposure.  In his appellate brief, the Veteran's representative argues the Veteran should be afforded a new audio examination to reconcile conflicting audio examinations and test for an increase in hearing loss over the past five years.  

The Board acknowledges that the September 2008 VA examination does not demonstrate a hearing loss disability.  However a June 2008 audiogram from a private audiologist suggests a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Unfortunately, the evaluation does not contain any comments, diagnosis or opinions as to the etiology of the hearing loss.  Further, both examinations were conducted over five years ago.

The results of the VA audiogram/examination of September 2008 found no evidence of a hearing loss disability in either ear.  Unfortunately, the examiner did not address the significance, if any, of the private audiogram.  Specifically, the report fails to note whether the audiogram represented a hearing loss disability and the significance of the variable test results between the private audiogram and VA audiogram.

The examiner noted the Veteran's STRs did not demonstrate a hearing loss disability for VA purposes.  However, the STRs do indicate hearing loss and a threshold shift from entrance to separation.  Also, the Veteran's DD-214 indicates the Veteran served as a boiler technician.  This MOS has been identified as an occupation where there is a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Thus, the Board concedes the Veteran was exposed to in-service noise trauma.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed hearing loss since his separation from service.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file. 

Specifically, the RO is advised that comments contained in the Veteran's August 2009 form 9 indicate the Veteran received another private audiology evaluation.  The RO should contact the Veteran and request the name and address of the audiologist that performed the examination.  The RO should attempt to obtain this evaluation of hearing loss that the Veteran referenced in his VA form 9.

2. Upon completion of the above development, the Veteran should be afforded an audiology examination to assess the etiology of any diagnosed hearing loss that he may have.  The claims file and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report. 

The examiner is hereby advised that the Veteran seeks service connection for bilateral hearing loss associated with his period of active duty.  Evidence of record has established his exposure to acoustic trauma during his period of active duty.

The examiner is also hereby advised that the Veteran had a VA examination in September 2008 that did not find evidence of a hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  However, the Veteran has submitted a private audiology evaluation, dated in June 2008 that the Board interprets as indicating a hearing loss for VA purposes.  [The June 2008 evaluation did not contain any comment or opinion as to the etiology of the possible hearing loss.]

The current VA examiner should conduct the standard audiology examination as indicated by the applicable examination worksheet or disability questionnaire.  If current audiometric testing, and/or the June 2008 audiogram, demonstrates a hearing loss for VA disability purposes as per 38 C.F.R. § 3.385, the current VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to his military service, including his conceded in-service exposure to acoustic trauma.  In answering this question, the examiner should address the Veteran's reports of hearing problems. 

A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims file or in Virtual VA.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The RO should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.) 

3. After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this Remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


